 Case 5:18-cv-05182-PKH Document 38                     Filed 10/06/20 Page 1 of 10 PageID #: 307




                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                     FAYETTEVILLE DIVISION


JOHN DOE                                                                                     PLAINTIFF

V.                                       CASE NO. 5:18-CV-5182

UNIVERSITY OF ARKANSAS - FAYETTEVILLE,
BOARD OF TRUSTEES OF THE
UNIVERSITY OF ARKANSAS,
TYLER R. FARRAR, JON COMSTOCK,
ERIC SPECKING, DINA WOOD,
AND KRISTIN BARNETT                                                                          DEFENDANTS



                              AMENDED FINAL SCHEDULING ORDER

        IT IS HEREBY ORDERED:

1.      TRIAL DATE

        This case is scheduled for JURY TRIAL in FAYETTEVILLE, ARKANSAS, at the call of the Court

during the week of August 16, 2021, beginning at 9:00 a.m. Counsel are directed to report to the second-

floor Courtroom (Room 210 ) at 9:00 a.m. on the date of trial unless otherwise notified.

2.      DISCOVERY

        ALL discovery must be completed no later than May 18, 2021. The parties may conduct discovery

beyond this date if all parties are in agreement to do so; however, the Court will not resolve any disputes in

the course of this extended discovery. All discovery requests and motions must be filed sufficiently in advance

of that date to allow for a timely response. Witnesses and exhibits not identified in response to appropriate

discovery may not be used at trial except in extraordinary circumstances.

        PLEASE BE ADVISED: A discovery motion must not be filed until counsel has made a good faith

effort to resolve the discovery dispute. A good faith effort means, at minimum, an in-person or telephone

conversation with opposing counsel (or opposing parties appearing pro se).




                                                      1
 Case 5:18-cv-05182-PKH Document 38                     Filed 10/06/20 Page 2 of 10 PageID #: 308



        If the discovery dispute cannot be resolved with good faith effort, parties are encouraged, but not

required, to request a telephone conference with the Court to determine whether the dispute can be resolved

without motion practice. If no telephone conference is conducted, or if the parties cannot resolve the issue in

conference with the Court, then a discovery motion may be filed.

        If a discovery motion is filed without the benefit of a telephone conference with the Court, the motion

should specifically set out what efforts were made to resolve the dispute without court intervention and/or why

a conversation between the parties was not possible. A generic certification of conferral in good faith will not

suffice. Any motion not properly setting forth a good faith effort may be denied on that basis alone. If a

motion requires expedited consideration, that should be clearly requested in the motion.

        If a discovery motion is filed without the benefit of a telephone conference with the Court, an initial

response to the motion should be filed within three (3) business days. The initial response should indicate the

responding party's position as to: (1) whether the dispute can be promptly resolved without court intervention;

(2) whether the responding party intends to comply with the moving party's request and, if so, the expected

time frame for compliance; (3) whether the responding party intends to substantively contest the motion and,

if so, the minimum amount of time requested (not to exceed seven [7] days) to file a full response, and (4)

whether a hearing would be beneficial. If the matter is resolved after the filing of a motion, please inform the

Court immediately.

3.      EXPERT DISCLOSURE

        The parties must identify experts and provide the required written reports pursuant to Fed. R. Civ. P.

26(a)(2) by no later than March 19, 2021. The parties must identify any rebuttal experts and provide the

required reports pursuant to Fed. R. Civ. P. 26(a)(2) by April 19, 2021. Depositions of expert witnesses must

be completed within the time allowed for discovery.

4.      ADDITION OF PARTIES/AMENDMENT OF PLEADINGS

        Leave to add parties or amend pleadings must be sought no later than April 19, 2021.

5.      MOTIONS

        The page limitations set out in the Court's initial scheduling order continue to apply.



                                                       2
 Case 5:18-cv-05182-PKH Document 38                       Filed 10/06/20 Page 3 of 10 PageID #: 309



        All motions, except motions in limine, must be filed on or before June 1, 2021. Motions for summary

judgment must comply with Fed. R. Civ. P. 56 and Local Rules 7.2 and 56.1. Briefs in support of motions or

responses are limited to 25 double-spaced pages in 12-point font. Responses should be limited to addressing

issues raised in the motion.

        Motions in limine must be filed on or before August 2, 2021 and responses must be filed within seven

(7) days after such motion is filed. Each party is limited to filing only one (1) motion in limine not to exceed

15 pages. All motions in limine must contain a statement that counsel has conferred with opposing counsel

in good faith (see requirements for good-faith effort above) as to each request for relief. As to each request,

the moving party should state whether the opposing party is opposed to the Court granting the relief requested.

        Motions submitted after the deadline may be denied solely on that ground. Except for motions for

summary judgment, leave of court must be obtained to file a reply in support of a motion. A reply filed

without leave of court may not be considered. Any reply brief must be limited in length to no more than 7

double-spaced pages in 12-point font and must be limited in content to issues raised in a response by an

opposing party.

        PLEASE NOTE: Counsel are requested to pay careful attention to the statements of undisputed facts

filed in support of any motion for summary judgment. The Court requests that these statements contain

numbered paragraphs, with each paragraph containing a discrete, clear, concise statement of material fact with

citations to the record establishing the fact. As to each numbered paragraph, the responding party should (1)

agree with the stated fact, or (2) disagree in full or in part with the stated fact, citing to the record in support

of the existence of a dispute. Responding parties may list additional facts that they believe are material and

in dispute. If citing to a deposition, the complete condensed transcript of the full deposition should be attached

as an exhibit. Accommodating these requests will greatly assist the Court in clarifying existing issues,

reviewing the record, and ruling on the motion.

6.      PRETRIAL DISCLOSURE SHEET [FED. R. CIV. P. 26(a)(3)]

        Pretrial disclosure sheets must be filed simultaneously by the parties according to the outline contained

in Local Rule 26.2 no later than July 26, 2021. That witnesses and exhibits must be listed on the pretrial



                                                         3
 Case 5:18-cv-05182-PKH Document 38                      Filed 10/06/20 Page 4 of 10 PageID #: 310



information sheet does not relieve a party of the obligation to provide the names of witnesses and exhibits in

response to discovery requests.

7.      DEPOSITIONS TO BE USED AT TRIAL OTHER THAN FOR IMPEACHMENT

        The proferring party must designate the pertinent portions of a deposition to be used as evidence at

trial by July 26, 2021. Counter-designations must be made by August 2, 2021. These designations need not

be filed with the Court but should be exchanged by the parties. Objections to any deposition or videos that

will be used at trial must be made by written motion indicating the specific objection and its legal basis by

August 6, 2021, with the response due August 9, 2021. Depositions to be read or played via video at trial

must be marked as exhibits.

        PLEASE BE ADVISED: These designations must be made for any and all depositions (whether video

or written transcript), or any portion thereof, a party intends to introduce at trial. A failure of the proffering

party to appropriately designate a deposition, pared down to pertinent, non-extraneous portions to be used at

trial, will likely result in (1) a waiver of objections to the admission of any portion of a deposition that the

proffering party has designated for admission and/or (2) exclusion of the deposition, or a portion thereof, from

evidence. Likewise, a failure by any party to counter-designate any portion of a deposition will likely result

in exclusion of the non-designated portion of a deposition from trial and waiver of any objection to such

exclusion. Finally, failure by either party to make timely, proper objections to a designated deposition, or any

portion thereof, will likely result in a waiver of any objection that might otherwise have been made.

8.      JURY INSTRUCTIONS AND STATEMENT OF THE CASE

        The parties must confer regarding the proposed instructions in an attempt to narrow areas of

disagreement and must submit an AGREED set of instructions on specific issues in the case to the Court on

or before August 9, 2021. Standard instructions from AMI, Eighth Circuit, or Federal Jury Practice and

Instructions (5th Edition), as applicable, should be used whenever possible and should be noted at the end of

each instruction. NOTE: DO NOT include the standard opening and closing instructions. A party requesting

an instruction that cannot be agreed upon must submit that instruction to the Court and to opposing counsel,

setting out the disagreement by the same date. Instructions may be submitted in WordPerfect or Word format

electronically to pkhinfo@arwd.uscourts.gov.

                                                        4
 Case 5:18-cv-05182-PKH Document 38                      Filed 10/06/20 Page 5 of 10 PageID #: 311



        Each party must submit to the Court by that same date a concise statement of the case, no more than

one page in length, that it proposes would be proper to read to the panel of venire persons during voir dire.

9.      EXTENSIONS

        Any motion for extension of any deadline(s) must be in compliance with Fed. R. Civ. P. 6(b) and

16(b)(4). Motions filed before expiration of a deadline must set forth good cause for an extension. Motions

filed after a deadline must be accompanied by a brief in support, pursuant to Local Rule 7.2, and must set forth

excusable neglect warranting an extension. Lack of diligence on the part of an attorney will not ordinarily

constitute either good cause or excusable neglect. The Court will not grant an extension, even if a motion is

unopposed, without the requisite showing of good cause or excusable neglect. Motions for extension of time

do not toll a deadline. Counsel filing such motions close to or on the day of the deadline run the risk of the

motion being denied.

        Absent compelling circumstances, the Court will not grant a stay of this action or a continuance of the

trial date or of any deadlines set forth in this order for the sole purpose of allowing the parties to pursue

mediation or otherwise engage in settlement discussions.

10.     INTRODUCTION OF EXHIBITS

        All exhibits must be listed on the attached form in numerical sequence. Exhibits must be made

available to all parties and reviewed by counsel prior to the trial date. The lists must be submitted to the

Courtroom Deputy at pkhinfo@arwd.uscourts.gov by noon one (1) business day before the beginning of trial.

Counsel are encouraged to stipulate to the admissibility of exhibits to which there is no objection. Any such

stipulations should be noted on the exhibit list provided to the Court. The Court will admit stipulated exhibits

into evidence at the beginning of trial, and the exhibits may be used at trial without further motion by counsel.

11.     SETTLEMENT CONFERENCE

        Settlement conferences with the magistrate judge are not mandatory but are available at the parties'

request. If the parties would like to request a settlement conference, they should contact the magistrate judge

for the division in which the case is filed by June 17, 2021 so that a conference can be promptly scheduled.




                                                       5
 Case 5:18-cv-05182-PKH Document 38                      Filed 10/06/20 Page 6 of 10 PageID #: 312



12.     CASE-MANAGEMENT CONFERENCE

        The parties may request an interim case-management conference at any time prior to the summary

judgment deadline. Such conference may be useful in cases where the issues are capable of being refined

either to narrow the issues for the Court to consider on summary judgment or to avoid summary judgment

practice entirely, saving the parties time and resources that may be better expended preparing for trial or

preparing a motion that succinctly addresses only the relevant issues. Requests for a conference should be sent

by email to pkhinfo@arwd.uscourts.gov. The email should include an estimate of how long a conference

might take and list any issues that the parties wish to address.

13.     COMMUNICATION WITH COURT ON TRIAL DATE OR SETTLEMENT

        Please communicate with Jane Ann Short, Courtroom Deputy, at 479-783-1466, or

jane_ann_short@arwd.uscourts.gov, to ascertain your position on the calendar as the trial date approaches.

In the event of settlement, advise Ms. Short immediately. The case will not be removed from the trial docket

until an order of dismissal has been entered.

DATED:           October 6, 2020

                                                   AT THE DIRECTION OF THE COURT
                                                   DOUGLAS F. YOUNG, CLERK

                                                   By:       /s/ Jane Ann Short
                                                              Courtroom Deputy




                                                         6
Case 5:18-cv-05182-PKH Document 38   Filed 10/06/20 Page 7 of 10 PageID #: 313



                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF ARKANSAS
                       _____________ DIVISION

                                                          PLAINTIFF(S)
       V.                  CASE NO. ____________________
                                                          DEFENDANT(S)

              WITNESS LIST FOR _____________________
                                    (Plaintiff/Defendant)

Date                        Witness Name                          Via Deposition




                                     7
Case 5:18-cv-05182-PKH Document 38   Filed 10/06/20 Page 8 of 10 PageID #: 314




Date                        Witness Name                          Via Deposition




                                     8
        Case 5:18-cv-05182-PKH Document 38          Filed 10/06/20 Page 9 of 10 PageID #: 315




                                    UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF ARKANSAS
                                       ________________ DIVISION

        ____________________________                                     PLAINTIFF(S)
           V.
                                     CASE NO. ____________________
        ____________________________                                     DEFENDANT(S)


                              EXHIBIT LIST __________________________
                                               (Plaintiff/Defendant)


Pltf.   Deft.   Date      Object.   Stip.   Rec’d          DESCRIPTION OF EXHIBITS
No.     No.     Offered




                                                    9
        Case 5:18-cv-05182-PKH Document 38               Filed 10/06/20 Page 10 of 10 PageID #: 316




Pltf.   Deft.   Date      Object.   Stip.   Rec’d                DESCRIPTION OF EXHIBITS
No.     No.     Offered




                                                    10
